                                           Case 5:20-cv-06408-NC Document 90 Filed 08/17/21 Page 1 of 1




                                   1
                                   2
                                   3
                                   4                               UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                   7    COMET TECHNOLOGIES USA INC.,
                                        and others,                                  Case No. 20-cv-6408 NC
                                   8
                                                     Plaintiffs,                     ORDER ON PRIVILEGE DISPUTE
                                   9                                                 AFTER IN CAMERA REVIEW
                                               v.
                                  10                                                 Re: ECF 66
                                        XP POWER LLC,
                                  11
                                                     Defendant.
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                             In ECF 66, the parties presented a discovery dispute in which Comet challenged
                                  15
                                       certain privilege assertions made by XP. I ordered XP to lodge the disputed materials for
                                  16
                                       in camera privilege review. ECF 79. On August 11, 2021, XP provided the three
                                  17
                                       documents in redacted and unredacted form, along with a corresponding privilege log and
                                  18
                                       declaration from Duncan Penny identifying the documents.
                                  19
                                             This order follows my in camera review of the documents. I determine that the
                                  20
                                       attorney-client privilege was properly asserted as to each document. Furthermore, I am not
                                  21
                                       persuaded that XP has waived privilege as to these communications. Accordingly, I deny
                                  22
                                       Comet’s motion to compel. No costs or fees are awarded. The Court will file the in
                                  23
                                       camera privileged materials under seal. This order is public and not sealed.
                                  24
                                             IT IS SO ORDERED.
                                  25
                                  26
                                       Dated: August 17, 2021                   _____________________________________
                                  27                                                  NATHANAEL M. COUSINS
                                                                                      United States Magistrate Judge
                                  28
